BY THE COMMISSION.
On July 20, 1965, Douglas Walter Jensen filed application for a for-hire permit to operate as a motor carrier for hire in vehicles with a 9-passenger capacity or less, including the driver, to, from, and between the Perrine Employment Agency, 482 Perrine Avenue, Perrine, Florida, on the one hand and points and places within a ten-mile radius of said agency on the other hand, over irregular routes on a casual, unsolicited and nonrecurring basis. This permit authorizes only such transportation as is incidental and necessary to the primary business of operating an employment agency.
The commission having examined the application and being fully advised in the premises, it is ordered that the application of Douglas Walter Jensen, 9610 Montego Bay Drive, Miami, Florida, for a for-hire permit to transport domestics in vehicles of a 9-passenger capacity or less, including the driver, to, from, and between the Perrine Employment Agency, 482 Perrine Avenue, Perrine, Florida, on the one hand and points and places within a ten-mile radius of said agency on the other hand, over irregular routes on a casual, unsolicited and non-recurring basis, be and the same is hereby granted. This permit authorizes only *55such transportation as is incidental and necessary to the primary business of operating an employment agency.
It is further ordered that the applicant comply with this commission’s rules and regulations pertaining to insurance, registration of equipment, and mileage tax.
Commissioner CARTER dissents.